 

Execution Version

 

AIREON LLC

  

 



 

SUBSCRIPTION AGREEMENT

 

FOR INTERESTS

 

(Preferred Interests)

 

 

 

 

AIREON LLC

SUBSCRIPTION AGREEMENT

FOR

 

INTERESTS

 

(Preferred Interests)

 

THE OFFERING OF SECURITIES DESCRIBED HEREIN HAS NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
UNDER ANY SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION.  THIS OFFERING IS MADE PURSUANT TO RULE 506 OF REGULATION D UNDER
SECTION 4(2) OF SAID ACT, WHICH EXEMPTS FROM SUCH REGISTRATION TRANSACTIONS NOT
INVOLVING A PUBLIC OFFERING.  FOR THIS REASON, THESE SECURITIES WILL BE SOLD
ONLY TO INVESTORS WHO MEET CERTAIN MINIMUM SUITABILITY QUALIFICATIONS DESCRIBED
HEREIN. 

 

A SUBSCRIBER SHOULD BE PREPARED TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN
THE COMPANY FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE INTERESTS HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR THE LAWS OF ANY OTHER JURISDICTION, AND,
THEREFORE, CANNOT BE SOLD UNLESS THEY ARE SUBSEQUENTLY REGISTERED OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  THERE IS NO OBLIGATION OF THE ISSUER
TO REGISTER THE INTERESTS UNDER THE SECURITIES ACT OR THE LAWS OF ANY OTHER
JURISDICTION.  TRANSFER OF THE INTERESTS IS ALSO RESTRICTED BY THE TERMS OF THE
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT RELATING
THERETO.

 

NO ACTION HAS BEEN OR WILL BE TAKEN IN ANY JURISDICTION OUTSIDE THE UNITED
STATES OF AMERICA THAT WOULD PERMIT AN OFFERING OF THE INTERESTS, OR POSSESSION
OR DISTRIBUTION OF OFFERING MATERIALS IN CONNECTION WITH THE ISSUANCE OF THESE
INTERESTS, IN ANY COUNTRY OR JURISDICTION WHERE ACTION FOR THAT PURPOSE IS
REQUIRED. IT IS THE RESPONSIBILITY OF ANY PERSON WISHING TO PURCHASE ANY OF
THESE INTERESTS TO SATISFY HIMSELF, HERSELF OR ITSELF AS TO FULL OBSERVANCE OF
THE LAWS OR REGULATIONS OF ANY RELEVANT TERRITORY OUTSIDE THE UNITED STATES OF
AMERICA IN CONNECTION WITH ANY SUCH PURCHASE, INCLUDING OBTAINING ANY REQUIRED
GOVERNMENTAL OR OTHER CONSENTS OR OBSERVING ANY OTHER APPLICABLE FORMALITIES.

 

 

 

 

AIREON LLC IS NOT A UCITS FUND. IT HAS NOT BEEN NOR WILL IT BE REGISTERED WITH
THE BANK OF ITALY AND THE Commissione Nazionale per le Società e la Borsa
(CONSOB). ITALIAN AUTHORITIES FOR REGISTRATION. THE INTERESTS ARE OFFERED UPON
THE EXPRESS REQUEST OF THE INVESTOR, WHO HAS DIRECTLY CONTACTED AIREON LLC OR
ITS MEMBERS ON THE INVESTOR’S OWN INITIATIVE. NO ACTIVE MARKETING OF AIREON LLC
HAS BEEN NOR WILL IT BE MADE IN ITALY AND THIS SUBSCRIPTION AGREEMENT HAS BEEN
SENT TO THE INVESTOR AT THE INVESTOR’S REQUEST. THE INVESTOR ACKNOWLEDGES THE
ABOVE AND HEREBY AGREES NOT TO TRANSFER ANY INTERESTS, NOR TO CIRCULATE THIS
SUBSCRIPTION AGREEMENT TO OTHER ITALIAN INVESTORS UNLESS EXPRESSLY PERMITTED BY
APPLICABLE LAW. THIS SUBSCRIPTION AGREEMENT AND OTHER OFFERING MATERIALS
RELATING TO THE OFFER OF INTERESTS ARE STRICTLY CONFIDENTIAL AND MAY NOT BE
DISTRIBUTED TO ANY PERSON OR ENTITY OTHER THAN THE RECIPIENTS HEREOF.

 

2.

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”), dated as of December 20, 2013,
is entered into by and among AIREON LLC, a Delaware limited liability company
(the “Company”), and Enav S.p.A., a company formed under the laws of the Italian
Republic (the “Investor”), in connection with the Investor’s purchase of
Preferred Interests in the Company (“Interests”) and admission as a Member of
the Company pursuant to the terms of this Agreement and the Company’s Second
Amended and Restated Limited Liability Company Agreement, in substantially the
form set forth as Exhibit A attached hereto (the “Operating Agreement”), which
shall be entered into on or before February 14, 2014 and shall amend and restate
that certain Amended and Restated Limited Liability Company Agreement, dated as
of November 19, 2012, as amended by Amendment No. 1 dated as of June 27, 2013
(as so amended, the “Original Operating Agreement”), by and among NAV CANADA
Satellite, Inc., a wholly owned subsidiary of NAV CANADA ("NAV CANADA US
Subsidiary"), NAV CANADA, Iridium Satellite LLC (“Iridium”), and the Company.
Capitalized terms used but not defined herein shall have the meanings given them
in the Operating Agreement.

 

The Investor hereby subscribes for Interests in the Company, and the Company and
the Investor hereby agree as follows:

 

1.          Subscription.

 

(a)          First Additional Investors Tranche Financing.

 

Subject to the terms and conditions hereof, on or before February 14, 2014, the
Company hereby agrees to issue and sell to the Investor, and the Investor hereby
subscribes for and agrees to purchase the amount of Preferred Interests
convertible into the amount of the Fully Diluted Company Interests set forth
opposite the heading “First Tranche Capital Contribution” set forth on Exhibit B
attached hereto (the “First Tranche”) for the aggregate purchase price that
corresponds to such First Tranche Capital Contribution amount set forth on
Exhibit B attached hereto (the “Initial Purchase Price”).

 

(b)          Second Additional Investors Tranche Financing.

 

(i)          Subject to the terms and conditions hereof and the terms and
conditions of the Operating Agreement, including Section 3.6.5.1 thereof, upon
the satisfaction (or waiver by the Investor) of all of the conditions set forth
in Section 3.6.5.1 of the Operating Agreement, the Company hereby agrees to
issue and sell to the Investor, and the Investor hereby subscribes for and
agrees to purchase the amount of Preferred Interests convertible into the amount
of the Fully Diluted Company Interests set forth opposite the heading “Second
Tranche Capital Contribution” set forth on Exhibit B attached hereto for the
aggregate purchase price that corresponds to such Second Tranche Capital
Contribution amount set forth on Exhibit B attached hereto.

 

1.

 

 

 

(c)          Third Additional Investors Tranche Financing.

 

(i)          Subject to the terms and conditions hereof and the terms and
conditions of the Operating Agreement, including Section 3.6.5.2 thereof, upon
the satisfaction (or waiver by the Investor) of all of the conditions set forth
in Section 3.6.5.2 of the Operating Agreement, the Company hereby agrees to
issue and sell to the Investor, and the Investor hereby subscribes for and
agrees to purchase the amount of Preferred Interests convertible into the amount
of the Fully Diluted Company Interests set forth opposite the heading “Third
Tranche Capital Contribution” set forth on Exhibit B attached hereto for the
aggregate purchase price that corresponds to such Third Tranche Capital
Contribution amount set forth on Exhibit B attached hereto.

 

(d)          Fourth Additional Investors Tranche Financing.

 

(i)          Subject to the terms and conditions hereof and the terms and
conditions of the Operating Agreement, including Section 3.6.5.3 thereof, upon
the satisfaction (or waiver by the Investor) of all of the conditions set forth
in Section 3.6.5.3 of the Operating Agreement, the Company hereby agrees to
issue and sell to the Investor, and the Investor hereby subscribes for and
agrees to purchase the amount of Preferred Interests convertible into the amount
of the Fully Diluted Company Interests set forth opposite the heading “Fourth
Tranche Capital Contribution” set forth on Exhibit B attached hereto for the
aggregate purchase price that corresponds to such Fourth Tranche Capital
Contribution amount set forth on Exhibit B attached hereto.

 

(e)          Closing of Purchase and Sale.

 

(i)           The purchase and sale of the First Tranche (the “Initial Closing”)
shall take place at the offices of the Company, as soon as practicable after
satisfaction of the terms and conditions of this Agreement relating to the
Initial Closing; provided, however, that if such day is a Saturday, Sunday or
legal holiday (in the State of Delaware or in Rome, Italy), the Initial Closing
shall take place on the following Business Day (such date, the “Initial Closing
Date”). At the Initial Closing, (1) the Company shall deliver to the Investor
the various certificates, instruments and documents referred to in Section 3
below, (2) the Investor shall deliver to the Company the various certificates,
instruments and documents referred to in Section 4 below, (3) the Company shall
issue to the Investor the applicable Preferred Interests being purchased by the
Investor by appropriate notation in the Member Register, and (4) the Investor
shall deliver to the Company, by wire transfer of immediately available funds to
an account identified by the Company and communicated in writing to the Investor
at least 15 (fifteen) days prior to the Initial Closing, the Initial Purchase
Price. Notwithstanding the foregoing, if the purchase and sale of the First
Tranche takes place at more than one closing, then the Company and the Investor
shall only be required to deliver the deliverables set forth in foregoing
clauses (1) and (2) at the first such closing.

 

2.

 

 

(ii)         The purchase and sale of the Investor's portion of the Second
Additional Investors Financing Interest, the Third Additional Investors
Financing Interest, and the Fourth Additional Investors Financing Interest (each
such purchase and sale, a “Subsequent Closing”, and the date of any such
Subsequent Closing, a “Subsequent Closing Date”) shall take place at the offices
of the Company in accordance with the terms and conditions herein and the
Operating Agreement. At any Subsequent Closing, (1) the Company shall deliver to
the Investor the various certificates, instruments and documents referred to in
Section 5 below, (2) the Investor shall deliver to the Company the various
certificates, instruments and documents referred to in Section 6 below, (3) the
Company shall issue to the Investor the applicable Preferred Interests being
purchased by the Investor in such Subsequent Closing by appropriate notation in
the Member Register, and (4) the Investor shall deliver to the Company, by wire
transfer of immediately available funds to an account identified by the Company
and communicated in writing to the Investor at least 15 (fifteen) days prior to
the Initial Closing, the applicable purchase price for such Subsequent Closing.
Notwithstanding the foregoing, if the purchase and sale of the Second Additional
Investors Financing Interest takes place at more than one closing, then the
Company and the Investor shall only be required to deliver the deliverables set
forth in foregoing clauses (1) and (2) at the first such closing for such
Additional Investors Financing.

 

2.          Operating Agreement. Concurrent with the Initial Closing, (i) the
Company shall include a schedule to the Operating Agreement which reflects the
admission of the Investor as a member of the Company and issuance of Preferred
Interests issuable at the Initial Closing to the Investor, and (ii) the Investor
shall execute a counterparty to the Operating Agreement in accordance with the
terms and conditions thereof. The Parties agree and acknowledge that the
Operating Agreement that will be executed at the Initial Closing by the Investor
and the other parties shall have the form set forth in Exhibit A, provided that
any change, amendment and/or modification to the text of the Operating Agreement
attached herewith under Exhibit A, occurring, due and/or necessary for whatever
reason prior to Initial Closing, other than the filling in of dates, changes to
entity names to reflect assignment of subscription rights to subsidiaries and
similar clerical matters, shall be immediately communicated to the Investor and
shall be approved in writing by the Investor, which approval shall not
unreasonably be withheld, denied or delayed.

 

3.          Conditions to the Investor’s Obligations at Initial Closing. The
obligations of the Investor under this Agreement to be performed at the Initial
Closing are subject to the fulfillment on or before the Initial Closing of each
of the following conditions by the Company (unless waived by the Investor in
writing):

 

(a)          Representations and Warranties. The representations and warranties
by the Company contained in Section 8 of this Agreement that are qualified by
reference to “material”, “materially”, “material adverse effect” or “Material
Adverse Change” shall be true and correct in all respects when made and on and
as of the Initial Closing (with the same effect as though such representations
and warranties had been made on and as of the date of such Initial Closing), and
all other representations and warranties by the Company contained in Section 8
of this Agreement shall be true and correct in all material respects when made
and on and as of the Initial Closing (with the same effect as though such
representations and warranties had been made on and as of the date of such
Initial Closing), except for such representations and warranties which are made
as of a certain date, which shall be true and correct in all respects or in all
material respects, as applicable, as of such date.

 

3.

 

 

(b)          Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement and the Operating Agreement that are required to be performed or
complied with by it on or before the Initial Closing.

 

(c)          Compliance Certificate. An officer of the Company shall deliver to
the Investor at the Initial Closing a certificate signed by him on behalf of the
Company stating that the conditions specified in Sections 3(a), 3(b) and 3(d)
hereof have been fulfilled and stating that on the Initial Closing Date, to the
Company’s knowledge, there exists no event, circumstance, condition, fact,
effect or other matter, or series of events, circumstances, conditions, facts,
effects or matters, individually or in the aggregate, that has had or would be
reasonably expected to have a Material Adverse Change.

 

(d)          Consents and Waivers. The Company shall have obtained all consents
or waivers necessary to execute and perform its obligations under this Agreement
and the Operating Agreement and to carry out the transactions contemplated
hereby and thereby. All corporate and other action, including any amendments to
the Operating Agreement, and any governmental filings necessary to effectuate
the terms of this Agreement, the Operating Agreement and other agreements and
instruments executed and delivered by the Company in connection herewith shall
have been made or taken.

 

4.          Conditions to Company’s Obligations at Initial Closing. The
obligations of the Company to the Investor under this Agreement to be performed
at the Initial Closing are subject to the fulfillment on or before the Initial
Closing of each of the following conditions by the Investor (unless waived by
the Company in writing):

 

(a)          Representations and Warranties of the Investor. The representations
and warranties by the Investor contained in Section 7 of this Agreement that are
qualified by reference to “material”, “materially”, “material adverse effect” or
“Material Adverse Change” shall be true and correct in all respects when made
and on and as of the Initial Closing (with the same effect as though such
representations and warranties had been made on and as of the Initial Closing)
and all other representations and warranties by the Investor shall be true and
correct in all material respects when made and on and as of the Initial Closing
(with the same effect as though such representations and warranties had been
made on and as of the date of the Initial Closing), except for such
representations and warranties which are made as of a certain date, which shall
be true and correct in all respects or in all material respects, as applicable,
as of such date.

 

(b)          Compliance Certificate from the Investor. The Company shall have
received a certificate of the Investor signed by an authorized officer of the
Investor to the effect that the conditions in Sections 4(a) and 4(c) have been
satisfied.

 

(c)          Consents and Waivers. The Investor shall have obtained all consents
or waivers necessary to execute and perform its obligations under this Agreement
and the Operating Agreement and to carry out the transactions contemplated
hereby and thereby. All corporate and other action, including any amendments to
the Operating Agreement, and any governmental filings necessary to effectuate
the terms of this Agreement, the Operating Agreement and other agreements and
instruments executed and delivered by the Investor in connection herewith shall
have been made or taken.

 

4.

 

 

(d)          Purchase Price. The Investor shall have funded to the Company the
Initial Purchase Price.

 

5.          Conditions to the Investor’s Obligations at any Subsequent Closing.
The obligations of the Investor under this Agreement to be performed at any
Subsequent Closing are subject to the fulfillment on or before such Subsequent
Closing of each of the following conditions by the Company (unless waived by the
Investor in writing):

 

(a)          Representations and Warranties of the Company. The representations
and warranties by the Company contained in Section 8 of this Agreement that are
qualified by reference to “material”, “materially”, “material adverse effect” or
“Material Adverse Change” shall be true and correct in all respects as of such
Subsequent Closing Date, as if made on and as of such Subsequent Closing Date,
and all other representations and warranties by the Company contained in Section
8 of this Agreement shall be true and correct in all material respects as of
such Subsequent Closing Date, as if made on such Subsequent Closing Date, except
for such representations and warranties which are made as of a certain date,
which shall be true and correct in all respects or in all material respects, as
applicable, as of such date.

 

(b)          Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement, and the Operating Agreement that are required to be performed or
complied with by it on or before such Subsequent Closing.

 

(c)          Compliance Certificate. The Investor shall have received a
certificate of the Company signed by an authorized officer of the Company to the
effect that the conditions in Sections 5(a), 5(b) and 5(d) have been satisfied.

 

(d)          Consents and Waivers. The Company shall have obtained all consents
or waivers necessary to execute and perform its obligations under this Agreement
and the Operating Agreement and to carry out such Subsequent Closing. All
corporate and other action, including any amendments to the bylaws of the
Company, and any governmental filings necessary to effectuate the terms of this
Agreement, the Operating Agreement and other agreements and instruments executed
and delivered by the Company in connection herewith shall have been made or
taken.

 

(e)          Operating Agreement Conditions. All of the conditions applicable to
such Subsequent Closing set forth in the Operating Agreement, including the
conditions set forth in Section 3.6.5 therein, have been satisfied.

 

5.

 

 

6.          Conditions to Company’s Obligations at any Subsequent Closing. The
obligations of the Company to the Investor under this Agreement to be performed
at any Subsequent Closing are subject to the fulfillment on or before such
Subsequent Closing of each of the following conditions by the Investor (unless
waived by the Company in writing):

 

(a)          Representations and Warranties of the Investor. The representations
and warranties by the Investor contained in Section 7 of this Agreement that are
qualified by reference to “material”, “materially”, “material adverse effect” or
“Material Adverse Change” shall be true and correct in all respects as of such
Subsequent Closing Date, as if made on and as of such Subsequent Closing Date,
and all other representations and warranties by the Investor shall be true and
correct in all material respects as of such Subsequent Closing Date, as if made
on such Subsequent Closing Date, except for such representations and warranties
which are made as of a certain date, which shall be true and correct in all
respects or in all material respects, as applicable, as of such date.

 

(b)          Compliance Certificate from the Investor. The Company shall have
received a certificate of the Investor signed by an authorized officer of the
Investor to the effect that the conditions in Sections 6(a) and 6(c) have been
satisfied.

 

(c)          Consents and Waivers. The Investor shall have obtained all consents
or waivers necessary to execute and perform its obligations under this Agreement
and the Operating Agreement and to carry out such Subsequent Closing. All
corporate and other action, including any amendments to the Operating Agreement,
and any governmental filings necessary to effectuate the terms of this
Agreement, the Operating Agreement and other agreements and instruments executed
and delivered by the Investor in connection herewith shall have been made or
taken.

 

(d)          Purchase Price. The Investor shall have funded to the Company the
applicable purchase price for such Subsequent Closing.

 

7.          The Investor’s Representations. In connection with the Investor’s
purchase of the Preferred Interests, the Investor makes the following
representations and warranties on which the Company is entitled to rely.

 

(a)          The Investor is a Person duly organized, validly existing and in
good standing under the laws of the Italian Republic and has all requisite power
and authority to carry on its business as now conducted, to own and use the
properties owned and used by it and to enter into this Agreement and the
Operating Agreement. All action (corporate or other) on the part of the Investor
for the authorization of the execution and delivery of this Agreement and the
Operating Agreement and the performance of all obligations of the Investor
hereunder, has been taken as of the date hereof, and thereunder, shall be taken
as of the date thereof, and each such agreement constitutes, or shall
constitute, its valid and legally binding obligation, enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights and the general equity principles.

 

6.

 

 

(b)          The Investor has received, read and understands the Operating
Agreement and this Agreement. For purposes of the preceding sentence, the
Operating Agreement shall mean the Operating Agreement in the form attached
herewith under Exhibit A, and for the Subsequent Closings the most recent
version of such document that was made available to the Investor through the
time immediately prior to such Subsequent Closing.

 

(c)          No representations or warranties have been made to the Investor by
the Company, or any agent of said persons, other than as set forth in the
Operating Agreement and this Agreement.

 

(d)          The Investor is acquiring the Preferred Interests solely for the
Investor’s own account and not directly or indirectly for the account of any
other person whatsoever for investment and not with a view to, or for sale in
connection with, any distribution of the Preferred Interests. The Investor does
not have any contract, undertaking or arrangement with any person to sell,
transfer or grant a participation to any person with respect to the Preferred
Interests.

 

(e)          The Investor is an “accredited investor” within the meaning of SEC
Rule 501 of Regulation D under the Securities Act, as presently in effect.

 

(f)          No suit, action, claim, investigation or other proceeding is
pending or, to the Investor’s knowledge, is threatened against the Investor or
its Affiliates which questions the validity of the Operating Agreement or this
Agreement or any action taken or to be taken pursuant to the Operating Agreement
or this Agreement. For the purpose of this Agreement, “knowledge” means, with
respect to the Investor, the actual knowledge of those individuals set forth on
Schedule 7(f) hereto after due inquiry.

 

(g)          All action on the part of the Investor, its officers, directors and
members necessary for the authorization of the execution and delivery of this
Agreement and the Operating Agreement and the performance of all obligations of
the Investor hereunder and thereunder has been taken as of the date hereof. The
Operating Agreement and this Agreement create valid and binding obligations of
the Investor and are enforceable against the Investor in accordance with their
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting creditors’ rights, and subject to general equity principles and to
limitations on availability of equitable relief, including specific performance.

 

8.          Company’s Representations. The Company makes the following
representations and warranties on which the Investor is entitled to rely:

 

(a)          The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority to carry on its business as now conducted and
in which it proposes to engage in and to own and use the properties owned and
used by it. The Company has made available to the Investor a complete and
correct copy of its certificate of formation and the Original Operating
Agreement, each as amended to date (the “Company Organizational Documents”).

 

7.

 

 

(b)          Capitalization and Voting Rights.

 

(i)          Immediately prior to the Initial Closing, the Fully Diluted Company
Interests consist of (i) 81.3% issued and outstanding Common Interests, all of
which are held by Iridium and (ii) 18.7% issued and outstanding Preferred
Interests, all of which are held by NAV CANADA US Subsidiary.

 

(ii)         At the Initial Closing and after giving effect to the transactions
contemplated herein occurring on or prior to the Initial Closing Date, the Fully
Diluted Company Interests will consist of (i) 75.19% issued and outstanding
Common Interests, all of which are held by Iridium and (ii) 24.81% issued and
outstanding Preferred Interests, which are held by the Investor, NAV CANADA US
Subsidiary, IAA and Naviair in the following percentages:

 

The Investor – 3.84%

 

NAV CANADA US Subsidiary – 17.29%

 

IAA – 1.84%

 

Naviair – 1.84%

 

(iii)        The Company does not own, directly or indirectly, any equity,
membership interest, partnership interest, joint venture interest, or other
equity or voting interests in, or any interest convertible into, exercisable or
exchangeable for any of the foregoing, any Person.

 

Except as set forth in clause (ii) above, at the Initial Closing or the last
Subsequent Closing contemplated herein, as applicable, there are or will be no
other Interests or securities (including interest appreciation, “phantom
interest”, interest participation or similar rights) of, or in respect of, the
Company of any class issued, reserved for issuance or outstanding. Except as set
forth on Schedule 8(b) hereto, at the Initial Closing or the last Subsequent
Closing, as applicable, there are or will be no outstanding options, warrants,
rights (including exchange, conversion, subscription, purchase or preemptive
rights), agreements or obligations for the purchase or acquisition from the
Company of any Interests or that could require the Company to issue, sell or
otherwise cause to become outstanding, purchase or dispose of any Interests
(other than pursuant to this Agreement, the Subscription Agreements between the
Company and each of NAV CANADA US Subsidiary, IAA and Naviair, and the Operating
Agreement). At the Initial Closing or the last Subsequent Closing, as
applicable, neither the Company nor, to the Company’s knowledge, any of its
members or directors, is or will be a party or subject to any agreement,
commitment or understanding (including any voting trusts or proxies), which
affects or relates to the voting or giving of written consents with respect to
any Interest or security of the Company or by a Director of the Company (other
than the Operating Agreement).

 

(c)          The execution, delivery and performance of the Operating Agreement
and this Agreement, the consummation of all of the transactions contemplated
hereby and thereby do not and will not conflict with or result in any violation
of or default under any provision of any other agreement or instrument to which
the Company is a party or any license, permit, franchise, judgment, order, writ
or decree, or any law, statute, rule or regulation, applicable to the Company.

 

8.

 

 

(d)          Except as set forth on Schedule 8(d)(i) hereto, no suit, action,
claim, investigation or other proceeding is pending or, to the Company’s
knowledge is threatened against the Company or its Affiliates which either (x)
questions the validity of the Operating Agreement or this Agreement or any
action taken or to be taken pursuant to the Operating Agreement or this
Agreement; or (y) could reasonably be expected to have a material adverse effect
on the Company, its business, operations, assets, properties, conditions
(financial or otherwise) or investments. For the purpose of this Agreement,
“knowledge” means, with respect to the Company, the actual knowledge of those
individuals set forth on Schedule 8(d)(ii) hereto after due inquiry.

 

(e)          The Preferred Interests being purchased from the Company by the
Investor hereunder, when sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly and validly
authorized, issued, fully paid and nonassessable, will conform to the
description of Preferred Interests contained in the Company’s Operating
Agreement, will have been issued, sold and delivered in compliance with all
applicable federal and state laws concerning the issuance and sale of securities
and will be free and clear of (i) restrictions on transfer, other than
restrictions on transfer under this Agreement and the Operating Agreement, and
under applicable regional, supranational, federal, state, provincial, foreign or
local law, statute, rule, regulation, order, ordinance, judgment, code or decree
(each a “Law” and, collectively, “Laws”), and (ii) Taxes, liens, warrants,
purchase rights, contracts, commitments, equities, demands and claims
whatsoever. For the purpose of this Agreement, “Tax” means any federal, state,
local or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Section 59A of the Internal Revenue Code of 1986, as
amended), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, production
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated or other tax of any kind whatsoever, including any
interest, penalty or addition thereto and any interest, penalties and additions
in respect of such interest, penalties and additions, whether disputed or not.

 

(f)          All action on the part of the Company, its officers, directors and
members necessary for the authorization of the execution and delivery of this
Agreement and the Operating Agreement and the performance of all obligations of
the Company hereunder and thereunder (including the authorization and issuance
of the Preferred Interests being sold hereunder) has been taken as of the date
hereof. The Operating Agreement and this Agreement create valid and binding
obligations of the Company and are enforceable against the Company in accordance
with their terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting creditors’ rights, and subject to general equity principles and to
limitations on availability of equitable relief, including specific performance.

 

9.

 

 

(g)          The Company has delivered to the Investor a pro forma balance sheet
of the Company as of October 31, 2013 in the form attached hereto as Exhibit C
(the “Balance Sheet”). The Balance Sheet has been prepared from and is in
accordance with the Company’s books and records and fairly presents in all
material respects the assets and liabilities of the Company as of the date
thereof. Except as set forth in the Balance Sheet or as set forth on Schedule
8(g), as of the Initial Closing Date, the Company has no material liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to October 31, 2013 and (ii) liabilities that,
individually and in the aggregate, are not material to the financial condition
or operating results of the Company.

 

(h)          Assuming the representations and warranties of the Investor in this
Agreement are true and accurate, the offer, sale and issuance of the Preferred
Interests as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act, and the qualification or registration
requirements of applicable blue sky laws. Neither the Company nor any authorized
agent acting on its behalf has offered or will offer or sell any securities, or
has taken or will take any other action (including any offering of any
securities of the Company under circumstances that would require under the
Securities Act the integration of such offering with the offering and sale of
the Preferred Interests being acquired hereunder), that would cause the loss of
such exemptions.

 

(i)          The Company is not in violation of any provision of the Company
Organizational Documents. No third party (including Governmental Authority)
notices, consents or waivers are required to be obtained or made in connection
with (i) the execution, delivery and performance of this Agreement or the
Operating Agreement which has not been obtained or (ii) the consummation of the
transactions contemplated by this Agreement or the Operating Agreement.

 

(j)          The Company is in compliance in all material respects with all
applicable Laws. The Company has not received any notice of, and to the
Company’s knowledge, no investigation or review is in process or threatened by
any Governmental Authority with respect to, any violation or alleged violation
of any applicable Law. For the purpose of this Agreement, “Governmental
Authority” means any supranational, national, state, provincial, local, foreign
or other political subdivision thereof or entity, department, agency or
instrumentality exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to the government.

 

10.

 

 

(k)          The Company is in compliance in all material respects with all
Company Contracts. Each material Company Contract is a legal, valid and binding
agreement, assuming the due authorization, execution and delivery thereof by the
third-party counter-parties thereto, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other Laws of general application affecting enforcement of creditors’ rights and
to general equity principles, and each is in full force and effect on identical
terms following the consummation of the transactions contemplated hereby. To the
Company’s knowledge, no party to any material Company Contract other than the
Company is in breach or default, and no event has occurred which with notice or
lapse of time or both would constitute a breach or default or permit
termination, modification or acceleration under any material Company Contract.
The Company has performed all of its obligations required to be performed by it
to date under each material Company Contract and the Company is not in breach or
default, and no event has occurred which with notice or lapse of time or both
would constitute a breach or default or permit termination, modification or
acceleration under any material Company Contract. Other than those set forth on
Schedule 8(k) hereto or as approved by the Company’s Board of Directors after
the Initial Closing Date, none of the material Company Contracts was entered
into outside the ordinary course of business. For the purpose of this Agreement,
“Company Contract” means any agreement, contract, lease, permit, consent,
settlement, option, license, authorization, instrument or other arrangement
(including any employee incentive plan or grant or award thereunder) (each, a
“Contract”) which the Company is a party to or bound by or to which any of its
assets is subject.

 

(l)          Other than the Data Service Agreement, the Hosting Agreement, the
Administrative Services Agreement, the Airtime Credits Agreement, the NAV CANADA
Data Services Agreement, the Additional Investors Data Services Agreements and
the HPOC Agreement, each as amended to date, (i) no Affiliate, shareholder,
employee, officer or director of the Company or member of his or her immediate
family (such Persons, collectively, “Related Parties”) is indebted to the
Company, nor is the Company indebted (or committed to make loans or extend or
guarantee credit) to any Related Party, in both cases, in an aggregate amount,
together with any and all interest due thereunder, per any such Person greater
than $10,000, except for accrued vacation pay, expense reimbursement and other
accrued benefits under applicable employee benefit plans and policies of the
Company in the ordinary course of business; (ii) to the Company’s knowledge,
none of the Related Parties (other than any Affiliates) has any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, except that employees, members,
officers or directors of the Company and members of their immediate families may
own stock in publicly traded companies; and (iii) other than Contracts related
to employment with or services to the Company set forth on Schedule 8(l) hereto
or as approved by the Company’s Board of Directors after the Initial Closing
Date, no Related Party is directly or indirectly interested in any material
Company Contract or transaction or series of transactions with the Company in
which the aggregate amount involved exceeds $10,000 (such Contracts and
transactions, collectively, “Related Party Transactions”). All Related Party
Transactions have been recorded in the books and records of the Company in
accordance with applicable Law and applicable accounting standards and true,
correct and complete copies of all agreements and documents relating to such
Related Party Transactions and the Data Service Agreement, the Hosting Agreement
and the Administrative Services Agreement have been provided to the Investor.
For the purpose of this Agreement, (i) the “Data Service Agreement” means that
certain Data Transmission Services Agreement No. IS-12-034 between the Company
and Iridium, dated as of November 19, 2012; (ii) the “Hosting Agreement” means
that certain Hosting Cost Reimbursement Agreement No. IS-12-033 between the
Company and Iridium, dated as of November 19, 2012; (iii) the “Administrative
Services Agreement” means that certain Amended and Restated Administrative
Services Agreement between the Company and Iridium, dated as of November 19,
2012, (iv) the “Airtime Credits Agreement” means that certain Airtime Credits
Agreement between the Company and Iridium dated as of October 17, 2012, (v) the
“NAV CANADA Data Services Agreement” means that certain Services Agreement No.
AIR-13-003 between the Company and NAV CANADA dated as of April 24, 2013, (vi)
the “Additional Investors Data Services Agreements” means Services Agreements
between the Company and each of Enav, IAA and Naviair on substantially the same
terms as the NAV CANADA Data Services Agreement executed on or before the Second
A&R Effective Date, and (vii) the “HPOC Agreement” means that certain Services
Agreement No. AIR-13-007 between the Company and Iridium dated as of October 28,
2013 and Statement of Work No. 1 thereto for the Hosted Payload Operations
Center.

 

11.

 

 

(m)          The Company has delivered to the Investor a true, complete and
correct copy of the Budget. The Budget has been prepared in good faith and based
on the reasonable judgment of the Company. To the knowledge of the Company, no
fact, occurrence or effect has occurred that would result in any material change
to the Budget.

 

(n)          The Company is and always has been a limited liability company
treated as a disregarded entity for tax purposes. The Company has timely filed
all tax returns (federal, state and local) required to be filed by it, and all
such returns are true, correct and complete. All taxes, if any, shown to be due
and payable on such returns, any assessments imposed, and all other taxes due
and payable by the Company with regard to periods through the Initial Closing,
if any, whether or not shown on any return, have been paid or have been
adequately provided for and will be paid prior to the time they become
delinquent. There are no material liens on any assets of the Company with
respect to taxes. The Company has not been advised (a) that any of its returns,
federal, state or other, have been or are being audited as of the date hereof,
or (b) of any deficiency in assessment or proposed judgment to its federal,
state or other taxes. There are no tax liabilities to be imposed upon the
Company’s properties or assets as of the date of this Agreement that are not
adequately provided for. The Company has no outstanding or pending agreements
extending or waiving the statutory period of limitations applicable to any claim
for, or the period for the collection or reassessment of, Taxes due from the
Company. The Company has not executed or entered into a closing agreement under
Section 7121 of the Internal Revenue Code or any similar provision of state,
local or foreign Tax law, nor is the Company subject to any private letter
ruling of the IRS or comparable ruling of any other taxing authority. The
Company is not a party to any contract relating to the sharing, allocation or
indemnification of taxes and does not have any liability for taxes of any person
under Treasury Regulations or any similar state, local of foreign tax law, as a
transferee or successor or otherwise. The Company will not be required to
include in a taxable period ending after the Initial Closing taxable income
attributable to income that accrued in a taxable period prior to the Initial
Closing but was not recognized for tax purposes in such prior taxable period.

 

(o)          Except as set forth in Schedule 8(o) hereto, the Company does not
have any liability, obligation or arrangement to pay any fees or commissions to
any broker, finder or agent with respect to the transactions contemplated by
this Agreement or the Operating Agreement.

 

12.

 

 

(p)          The Company satisfies all requirements set forth in the Iridium
Credit Agreement to be an Excluded Company (i.e., it is not required to become
an Obligor under the Iridium Credit Agreement).

 

9.          Indemnification.

 

(a)          The Company shall indemnify, defend and hold harmless the Investor
and its Affiliates and their respective officers, directors, agents, employees,
partners, members, controlling persons and Affiliates (each, an “Investor
Indemnified Party” and collectively, the “Investor Indemnified Parties”) to the
fullest extent permitted by law from and against any and all losses, Claims, or
written threats thereof (including, without limitation, any Claim by a third
party), damages, diminution in value, expenses (including reasonable fees,
disbursements and other charges of counsel) or other liabilities (collectively,
“Losses”) resulting from or arising out of (a) any breach of any representation
or warranty of the Company in this Agreement and (b) any breach of any covenant
or agreement of the Company in this Agreement or the Operating Agreement.
Notwithstanding the foregoing, the Losses shall not include costs, fees and
expenses incurred by any Investor Indemnified Party connection with: (i) any
violations of law or governmental regulations by such Investor Indemnified
Party, (ii) any acts of willful misconduct or gross negligence by such Investor
Indemnified Party, (iii) any material breach of this Agreement by such Investor
Indemnified Party, or (iv) any actions against such Investor Indemnified Party
by creditors of such Investor Indemnified Party or shareholders or creditors of
such Investor Indemnified Party’s parent companies. The amount of any payment to
any Investor Indemnified Party herewith in respect of any Loss shall be of
sufficient amount to make such Indemnified Party whole for any diminution in
value of the Interests held by the Investor or its Affiliates caused by such
Loss.

 

(b)          The Investor shall indemnify, defend and hold harmless the Company
and its Affiliates and their respective officers, directors, agents, employees,
partners, members, controlling persons and Affiliates (each, a “Company
Indemnified Party” and collectively, the “Company Indemnified Parties”) to the
fullest extent permitted by law from and against any and all Losses resulting
from or arising out of (a) any breach of any representation or warranty of the
Investor in this Agreement and (b) any breach of any covenant or agreement of
the Investor in this Agreement or the Operating Agreement. Notwithstanding the
foregoing, the Losses shall not include costs, fees and expenses incurred by any
Company Indemnified Party connection with: (i) any violations of law or
governmental regulations by such Company Indemnified Party, (ii) any acts of
willful misconduct or gross negligence by such Company Indemnified Party, (iii)
any material breach of this Agreement by such Company Indemnified Party, or (iv)
any actions against such Investor Indemnified Party by creditors of such Company
Indemnified Party or shareholders or creditors of such Company Indemnified
Party’s parent companies. The amount of any payment to any Company Indemnified
Party herewith in respect of any Loss shall be of sufficient amount to make such
Company Indemnified Party whole for any diminution in value of the Interests
held by the Members of the Company or their respective Affiliates caused by such
Loss.

 

13.

 

 

(c)          For the purpose of this Agreement, “Claim” means any action, suit,
claim, hearing, inquiry, audit, complaint, demand, litigation, arbitration or
legal, civil, criminal, administrative or arbitral action, proceeding or
investigation.

 

(d)          Promptly after an Investor Indemnified Party or Company Indemnified
Party (each in such capacity, an “Indemnified Party”) receives notice or becomes
aware pertaining to any Claim for which the Company or the Investor (each in
such capacity, an “Indemnifying Party”) may be responsible under this Section 9,
the Indemnified Party shall give written notice to the Indemnifying Party of
such claim in reasonable detail; provided that the failure of the Indemnified
Party to give such notice shall not affect such Indemnified Party’s rights under
this Section 9 except to the extent the Indemnifying Party is actually and
materially prejudiced by such failure to give such notice. The Indemnifying
Party shall have the right to assume and conduct the defense of any Claim filed
or instituted by any third party against the Indemnified Party (each, a “Third
Party Claim”); provided that such Third Party Claim does not (i) relate to or
arise in connection with any criminal proceeding or allegation or (ii) seeks any
remedy other than payment of monetary damages; provided further that if the
Indemnifying Party assumes the defense of such Third Party Claim, the
Indemnified Party shall have the right to participate in the defense thereof at
its own cost.

 

(e)          No Indemnified Party shall be entitled to recover any Losses
pursuant to this Section 9 in excess of the sum of the Investor's funded portion
of the First Additional Investors Tranche Financing Amount and the Second
Additional Investors Tranche Financing Amount. Except for any pending Claims
that remain unresolved, no Indemnified Party shall be entitled to any
indemnification under this Section 9 after the six-month anniversary of the
earlier of (i) the closing of the Second Additional Investors Tranche Financing,
and (ii) the Second Additional Investors Tranche Financing Final Tranche Date
(as may be extended by mutual agreement of the Investor and the Company).

 

10.         Assignment. The Investor shall at any time prior to the Initial
Closing be entitled to transfer and assign any and all rights and obligations
under this Agreement to a fully owned subsidiary, provided that the Investor
shall remain liable for the fulfillment by such subsidiary of all obligations
the Investor would otherwise have under this Agreement; provided, further that
such transferee or assignee shall be bound by the terms of this Agreement as if
it were the Investor party hereto, perform all obligations of the Investor
hereunder and make the representations provided under Section 7 hereto.

 

11.         Survival of Agreements, Representations and Warranties. All
agreements, representations and warranties contained herein or made in writing
by or on behalf of the Investor and the Company in connection with the
transactions contemplated by this Agreement shall survive the execution of this
Agreement and the Operating Agreement, any investigation at any time made by the
Investor, the Company or on behalf of any of them and the sale and purchase of
the Interests and payment therefor.

 

14.

 

 

12.         Legends. The Investor consents to the placement of the legend
contained on the signature page of the Operating Agreement and any other legend
required or advisable, as determined by Company Counsel, by applicable law.

 

13.         Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.

 

14.         Amendments. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally, but only with the written
consent of the Investor and the Company.

 

15.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

16.         Jury Trial Waiver. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS. EACH PARTY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 16.

 

17.         Venue. Subject to Section 18, each of the parties hereto (i)
consents to submit itself to the personal jurisdiction of (A) the United States
Courts located in the State of Delaware in the event any dispute arises out of
this Agreement or any of the transactions contemplated by this Agreement to the
extent such court would have subject matter jurisdiction with respect to such
dispute and (B) the courts located in the State of Delaware; (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction or venue by motion
or other request for leave from any such court; (iii) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than such courts; (iv) agrees
that service of process in any such action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to a party at its address set forth in
Section 13.2 of the Operating Agreement or at such other address of which a
party shall have been notified pursuant thereto; and (v) agrees that nothing
herein shall affect the right to effect service of process in any other manner
permitted by law.

 

15.

 

 

18.         Dispute Resolution.

 

(a)          The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between
executives who have authority to settle the controversy and who are at a higher
level of management than the persons with direct responsibility for
administration of this Agreement. Any party may give the other party written
notice of any dispute not resolved in the normal course of business. Within 15
days after delivery of the notice, the receiving party shall submit to the other
a written response. The notice and response shall include with reasonable
particularity (a) a statement of each party’s position and a summary of
arguments supporting that position, and (b) the name and title of the executive
who will represent that party and of any other person who will accompany the
executive. Within 30 days after delivery of the notice, the executives of both
parties shall meet at a mutually acceptable time and place.

 

(b)          Unless otherwise agreed in writing by the negotiating parties, the
above-described negotiation shall end at the close of the first meeting of
executives described above (“First Meeting”). Such closure shall not preclude
continuing or later negotiations, if desired.

 

(c)          All offers, promises, conduct and statements, whether oral or
written, made in the course of the negotiation by any of the parties, their
agents, employees, experts and attorneys are confidential, privileged and
inadmissible for any purpose, including impeachment, in arbitration or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the negotiation.

 

(d)          At no time prior to the First Meeting shall either side initiate
any litigation related to this Agreement except to pursue a provisional remedy
that is authorized by law or by agreement of the parties. However, this
limitation is inapplicable to a party if the other party refuses to comply with
the requirements of Paragraph 18(a) above.

 

(e)          All applicable statutes of limitation and defenses based upon the
passage of time shall be tolled while the procedures specified in Paragraphs
18(a) and (b) above are pending and for 15 calendar days thereafter. The parties
will take such action, if any, required to effectuate such tolling.

 

(f)          If the parties do not reach a resolution to the dispute within a
period of thirty (30) days from the date of the First Meeting, then either party
may pursue its remedies in accordance with applicable law.

 

[Remainder of Page Intentionally Left Blank; Signature Page to Follow]

 

16.

 

 

In Witness Whereof, the parties hereto have executed This Subscription Agreement
as of the date first above written.

 

Aireon LLC       By:   /s/ Donald L. Thoma   Name:  Donald L. Thoma  
Title:  Chief Executive Officer  

 

Enav S.p.A.       By:   /s/ Massimo Garbini   Name:  Massimo Garbini  
Title:  Sole Administrator  

 

Signature Page to Subscription Agreement

 

 

 

 

Exhibit A

 

Second Amended and Restated Limited Liability Company Agreement

 

 

 

 

Exhibit B

 

Tranche 

Capital 

Contribution

   Preferred Interests  First Tranche Capital Contribution  $25,510,204    3.84%
Second Tranche Capital Contribution  $12,755,102    1.57% Third Tranche Capital
Contribution  $16,836,734    3.22% Fourth Tranche Capital Contribution 
$6,122,448    1.44%

 

Exhibit B-1

 

For ease of reference, the following table sets forth the applicable
post-redemption target percentages for each tranche as defined in the Operating
Agreement (in the event of any conflict between the Operating Agreement and this
table, the Operating Agreement shall control):

 

First Additional Investors Tranche Post-Redemption Enav Target Interest   5.21%
Second Additional Investors Tranche Post-Redemption Enav Target Interest   2.60%
Third Additional Investors Tranche Post-Redemption Enav Target Interest   3.44%
Fourth Additional Investors Tranche Post-Redemption Enav Target Interest   1.25%
Total   12.5%

 

 

 

 

Exhibit C

 

Pro Forma Balance Sheet as of October 31, 2013

 

 

 

 

Schedule 7(f) - The Investor’s Knowledge

Schedule 8(b) - Capitalization and Voting Rights

Schedule 8(d)(i) - Litigation

Schedule 8(d)(ii) - The Company’s Knowledge

Schedule 8(g) - Liabilities

Schedule 8(k) - Material Company Contracts

Schedule 8(l) - Related Party Transactions

Schedule 8(o) - Brokers

 

 

 